Reed, O.
This suit was brought by appellee (plaintiff) against the appellant (defendant) to recover the amount due on three several promissory notes. The notes were made by the defendant, and payable to the order of the plaintiff. There was no question in regard to the consideration for which the notes were made, nor as to the amount due upon them. Their execution was admitted. The defendant, by answer, set up several matters as set-offs and counter-claims. The testimony regarding them was conflicting and contradictory. No errors are assigned to the admission or rejection of testimony. Exceptions *544to the charge of the court to the jury were not reserved in such manner as to entitle them to be reviewed on appeal. Keith v. Wells, ante, p. 321. An examination of the charge, however, shows it to have been substantially correct as to the law of the case, fail’, clear and easy to be understood. The questions to be determined by the jury were those of fact. There was sufficient evidence to warrant the finding. It was not against the weight or preponderance of evidence, hence it should not be disturbed; and, the instructions being substantially correct, .as above stated, the judgment should be affirmed.
Richmond and Pattison, 00., concur.
Per Curiam.
For the reasons stated in the foregoing opinion the judgment is affirmed.

Affirmed.